Citation Nr: 1002607	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma, to 
include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In an April 2008 
decision, the Board denied entitlement to service connection 
for Hodgkin's lymphoma.  The Veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court), and pursuant to an April 2009 Joint Motion for 
Remand (JMR), the Court issued an Order in April 2009 which 
vacated and remanded for further adjudication the issue of 
entitlement to service connection for Hodgkin's lymphoma.


FINDINGS OF FACT

1.  Any Hodgkin's lymphoma that the Veteran may currently 
have was not present during service or within one year after 
separation therefrom.

2.  The Veteran did not have "service in the Republic of 
Vietnam" or actual in-service exposure to Agent Orange and 
Hodgkin's lymphoma is not otherwise related to active duty.


CONCLUSION OF LAW

Hodgkin's lymphoma was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in October 2004.  The letter predated the 
December 2004 rating decision.  See id.  The VCAA letter 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
October 2004 letter has clearly advised the Veteran of the 
evidence necessary to substantiate his claim. 

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, service personnel 
records, and post-service medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in detail 
below, the Board has determined that a VA examination or 
opinion is unnecessary and that there is no need for 
clarification regarding the nature of his foreign service.  
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumor, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 
12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 
2009).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Throughout the current appeal, the Veteran has contended that 
he was exposed to herbicides during his active service in 
Vietnam, and that such exposure caused him to develop 
Hodgkin's lymphoma.  Post-service medical records reflect an 
initial diagnosis of Hodgkin's disease in March 2004.  
Chemotherapy was prematurely stopped in February 2005 due to 
the side effects of the treatment.  On several occasions in 
2006, the Veteran's treating physicians concluded that there 
was "no real evidence of [an] active disease at...[that] 
time."  

In any event, while Hodgkin's lymphoma is a presumptive 
disorder under 3.309(e), the evidence of record does not 
reflect that the Veteran served in Vietnam, or that he was 
exposed to herbicides during his period of service.  

At the Board hearing conducted in February 2008, the Veteran 
testified that he had combat duty in the Republic of Vietnam 
from December 1969 to January 1970, when he was in transit to 
Germany.  Per the Veteran's testimony, service personnel 
records sent directly from the National Personnel Records 
Center (NPRC) to VA support his assertion that he served in 
the Republic of Vietnam. 

The Veteran's DD Form 214 reflects that the Veteran had 1 
year, 6 months, and 2 days of foreign and/or sea service.  
Service personnel records reflect that he served in Germany 
from January 29, 1970, to July 29, 1971, thus corresponding 
to the 1 year, 6 months, and 2 days of foreign service 
reflected on his DD Form 214.  Service personnel records 
contain a 'Record of Assignments' document which reflects 
that on December 5, 1969, he was 'Enroute to Viet Nam;' 
however, such entry is crossed out.  The entry on the line 
item below reflects that on January 16, 1970, he was 'Enroute 
to USAREUR' which corresponds to service in Germany.

On December 23, 2003, documentation was submitted to VA via 
facsimile.  The facsimile cover page reflects "To: 
Department of Veterans Affairs" and "From: NPRC."  The 
facsimile cover page contains the fax number 775-784-5731 and 
refers to 11 pages of records.  

An undated typewritten document with a heading "Department 
of the Army, National Personnel Records Center" and the NPRC 
St. Louis, Missouri address, states the following:  

This is to confirm your combat service in Vietnam from 
December 5, 1969 through January 16, 1970, effective 
date is verified for basic combat.

...

Further orders transferred to enroute to Vietnam from 
December 5, 1969 to CDY July 28, 1971.

The document reflects that his physical condition on August 
2, 1971, is such that he is considered physically qualified 
for separation or for re-enlistment.  The document contains a 
typewritten signature of T.A.L.M. "2NT LT FA ASST ADJ."  
Also submitted via facsimile are other service personnel 
records and documents from the Social Security Administration 
(SSA).  

In July 2004, the Veteran submitted a VA Form 21-4138, which 
stated that he was submitting evidence of Vietnam service.  
Enclosed with such form, was a copy of the undated 
'Department of the Army, National Personnel Records Center' 
document referenced hereinabove and previously received in 
December 2003.

A March 2005 response from the NPRC states that there is no 
record of the Veteran being exposed to herbicides.  

Service personnel records contain documentation from the 
Department of the Army, Board for Correction of Military 
Records dated in August 2005.  On the Veteran's application 
for correction, he requested correction of item 30 (Remarks) 
on his DD Form 214 (Report of Transfer or Discharge) to show 
the entry "Vietnam 5 December 1969 to 16 January 1970."  
The Veteran stated that he served in Vietnam from December 5, 
1969, to January 16, 1970, until he was transferred to 
Germany.  He stated that while in Vietnam, he was in hold.  
The Veteran provided a copy of his DD Form 214 in support of 
his request.  

The Board for Correction of Military Records considered the 
Veteran's application for correction of military records, and 
military personnel records.  It was noted that on the 'Record 
of Assignment' on his DA Form 20, it showed the entry "5 Dec 
69 (5 December 1969) CASUAL Enroute to Vietnam."  This entry 
was lined through and considered void.  A search of morning 
report entries for the U.S. Army Overseas Replacement Station 
for the period December 1-31, 1969, and January 1-31, 1970 
were conducted for evidence that the Veteran arrived in 
Vietnam as he alleged.  The Veteran's records reflect 
documentation dated on January 30, 1970, that he was assigned 
to headquarters in Germany.  It was explained that Army 
Regulation 635-5, in effect at that time, established the 
standard policy for preparing and distributing the DD Form 
214.  It directed that foreign service performed during the 
period covered by the DD Form 214 would be entered in item 
22c (Foreign and/or Sea Service).  The regulation also 
provided that the amount of foreign service would be taken 
from the Soldier's Enlisted Qualification Record or, if 
necessary, verified from the Soldier's Military Personnel 
Records Jacket.  It also stated that item 30 (Remarks) was 
used to complete entries too long for their respective 
blocks.  

The Board for Correction of Military Records concluded that 
the evidence of record showed that the Veteran completed 1 
year, 6 months, and 2 days of foreign service.  His DA Form 
20 shows that he completed 18 months of foreign service in 
Germany from January 29, 1970 to July 29, 1971.  The evidence 
of record shows that a line entry was drawn through the words 
"CASUAL Enroute to Vietnam" on his DA Form 20, which 
indicated that the entry was null and void.  The evidence 
shows that he was placed on orders to Vietnam; however, there 
is no evidence he reached this destination.  On his arrival 
in Germany, he was assigned to headquarters, by orders dated 
on January 30, 1970.  Based on the evidence, the Veteran's 
record could not be changed to show that he served in Vietnam 
by adding the entry "Vietnam from 5 December 1969 to 16 
January 1970" to his DD Form 214.  Records show the Veteran 
should have discovered the alleged error or injustice under 
consideration on August 2, 1971, therefore the time for him 
to file a request for correction of any error or injustice 
expired on August 1, 1974.  He did not file within the 3-year 
statute of limitations and did not provide a compelling 
explanation or evidence to show that it would be in the 
interest of justice to excuse failure to timely file in this 
case.  The Board for Correction of Military Records 
determined that the evidence presented did not demonstrate 
the existence of a probable error or injustice, and the 
overall merits of the case were insufficient as a basis for 
correction of the record of the Veteran.

Based on a review of the entire evidence of record, a clear 
preponderance of the evidence is against a finding that the 
Veteran served in Vietnam.  The undated document purportedly 
from the "Department of the Army, National Personnel Records 
Center" submitted in December 2003, was submitted directly 
by the Veteran (not by NPRC) and appears to have been 
fraudulently created.  

Initially, such document is not contained within the 
Veteran's service personnel records and 201 personnel file 
provided by NPRC.  Although the facsimile cover sheet 
reflects that the document was from the "NPRC," the cover 
sheet contains a fax number of 775-784-5731 which is in the 
same format and from the same fax number referenced in April 
2004 and June 2004 submissions from the Veteran.  Likewise, 
March 2004 and February 2005 faxed submissions from the 
Veteran also contain the same format and contain a very 
similar fax number (775-784-5773).  Thus, it is clear that 
the "Department of the Army, National Personnel Records 
Center" document was submitted by the Veteran via facsimile, 
not from the NPRC.  Likewise, such document was submitted 
with 10 other documents, which included SSA documents 
pertaining to the Veteran, and the NPRC is not a repository 
for SSA records and would not have access to the Veteran's 
SSA records.

Furthermore, contrary to the Veteran's February 2008 
testimony that he never received the "Department of the 
Army, National Personnel Records Center" document showing 
purported Vietnam service, in July 2004, the Veteran 
submitted a copy of this document with a cover memorandum as 
discussed hereinabove.  Thus, it is clear that such document 
was in the possession of the Veteran in 2003 and 2004.  

With regard to the specifics contained within the document 
received in December 2003 and July 2004, the Board reiterates 
that the document contains a heading "Department of the 
Army, National Personnel Records Center" with a St. Louis, 
Missouri address.  The NPRC is located in St. Louis, but such 
entity is affiliated with The National Archives, not the 
'Department of the Army.'  The NPRC is the repository of 
military records, but is not affiliated with the 'Department 
of the Army' thus a valid document would not be generated 
that contains a heading 'Department of the Army, National 
Personnel Records Center."  

Likewise, there are several grammatical and spelling errors 
contained in the "Department of the Army, National Personnel 
Records Center" document which does not appear to be 
customary in official service documentation.  There is an 
extra space between "This is to [extra space] confirm...", 
the word separation is misspelled twice, and there are 
missing periods at the end of sentences.  Moreover, the 
document lists dates in the format "January 16, 1970" 
however upon review of other service personnel records on 
file generated by the Army, the date is always characterized 
as "16 January 1970" or "16 Jan 70."  Finally, the 
document contains a typewritten signature of T.A.L.M, but 
while on other service personnel records received from NPRC 
his grade and arm are listed as "2LT FA ASST ADJ," on the 
document submitted by the Veteran in December 2003 and July 
2004, the grade and arm are listed as "2NT LT FA ASST ADJ."  
It seems unlikely that if T.A.L.M. had actually signed and 
generated the document submitted in December 2003 and July 
2004, that he would have incorrectly stated his grade and 
arm, especially since there are no such mistakes reflected in 
the service personnel records.  Notwithstanding this, it is 
unlikely that as a member of the Army, he would provide his 
signature to a document with a heading pertaining to the 
NPRC.  

Even more compelling are the August 2005 findings and 
determination of the Board for Correction of Military 
Records, and the evidence relied on in making such 
determination.  The Board for Correction of Military Records 
specifically refers to the Veteran's application for 
correction of military records.  It would seem that if the 
"Department of the Army, National Personnel Records Center" 
document received by VA in December 2003 and, again, in July 
2004, which specifically states that the Veteran served in 
Vietnam, was a legitimate document, that the Veteran would 
have submitted such document in support of his application 
for correction of military records.  Such determination was 
made by the Board for Correction of Military Records in 
August 2005, thus over a year and a half after such document 
was initially submitted to VA.  It is illogical that the 
Veteran would not use such documentation purportedly from a 
Department of the Army official to support his application to 
correct his military records.  As such document was not 
submitted to the Board for Correction of Military Records, 
the institution that makes the ultimate findings with regard 
to the Veteran's military records, it would appear highly 
likely that such document was generated under false 
pretenses.

Notwithstanding the finding by the Board that this document 
was likely fraudulently created, the Board for Correction of 
Military Records specifically reviewed the Veteran's service 
personnel records and concluded that since the notation 
referring to his assignment to Vietnam was crossed out, this 
was considered null and void.  Thus, it was determined that 
the Veteran's record could not be changed to reflect that he 
served in Vietnam from December 5, 1969, to January 1970.  

It is also relevant that at the time of such decision by the 
Board for Correction of Military Records, the Veteran's claim 
of service connection had been denied by the RO in a December 
2004 rating decision, on the basis that he did not have the 
requisite service in Vietnam.  Thus, it appears he may have 
only made such request for correction when he had a pending 
claim for VA benefits with the potential for pecuniary gain.  
As the Board for Correction of Military Records determined, 
the Veteran should have discovered the alleged error on 
August 2, 1971, not many years outside the 3 year statute of 
limitations to request a correction.

As it appears that the Veteran has submitted fraudulent 
documentation in support of his contention that he served in 
Vietnam, such evidence undermines the credibility of the 
Veteran in attempting to show such service.  The Board has 
considered September 2009 correspondence from the Veteran's 
ex-spouse which states that she wrote letters to the Veteran 
that were addressed to Vietnam in December 1969 and January 
1970, and that she and other family members were relieved 
when he was transferred to Germany.  Such evidence, however, 
cannot provide support for a finding that the Veteran served 
in Vietnam based on the service personnel records and 
findings of the Board for Correction of Military Records 
which reflect otherwise.  

Based on the above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran served in Vietnam or that his foreign service in 
Germany involved duty or visitation to Vietnam.  
Consequently, presumptive service connection for Hodgkin's 
lymphoma due to Agent Orange exposure is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  A clear preponderance of the 
evidence is against a finding that he was otherwise exposed 
to herbicides in service.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In the present case, however, there is no 
evidence that the Veteran's Hodgkin's lymphoma manifested 
itself during service or within one year following discharge.  
Service treatment records are negative for complaints of, 
treatment for, or findings of this disorder.  In fact, as the 
Board has previously noted, Hodgkin's lymphoma was not 
initially suspected until 2004, many years after the 
Veteran's discharge from active military duty.  The claims 
folder contains no competent evidence associating any 
Hodgkin's lymphoma that the Veteran may have to his active 
service.  Accordingly, the preponderance of the evidence is 
against the Veteran's claim of service connection for 
Hodgkin's lymphoma and the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b).

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim but such is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his Hodgkin's lymphoma, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of Hodgkin's 
lymphoma in service.  Significantly, there is no medical 
evidence that Hodgkin's lymphoma may be associated with the 
Veteran's service.  Given the absence of any competent 
evidence of the claimed post-service disease until more than 
three decades after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).

In summary, the preponderance of the evidence is against a 
finding that the Veteran served in Vietnam, thus the 
presumptive provisions pertaining to herbicide exposure do 
not apply, and the evidence does not show that the Veteran's 
Hodgkin's lymphoma manifested in service or is due to 
service.  Thus, the Veteran's claim of service connection is 
denied.  



ORDER

Entitlement to service connection for Hodgkin's lymphoma is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


